Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 29, 2016                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  153348(79)                                                                                       Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  MANITOU NORTH AMERICA, INC.,                                                                             Joan L. Larsen,
           Plaintiff/Counterdefendant-                                                                               Justices
           Appellant/Cross-Appellee,
                                                                   SC: 153348
  v                                                                COA: 324063
                                                                   Ionia CC: 2007-025692-CZ
  McCORMICK INTERNATIONAL, LLC,
             Defendant/Counterplaintiff-
             Appellee/Cross-Appellant.
  _________________________________________/

        On order of the Chief Justice, the joint motion of the Michigan Manufacturers
  Association and the Association of Equipment Manufacturers to file a brief amicus curiae
  in support of the application for leave to appeal and the motion for reconsideration is
  GRANTED. The amicus brief submitted on September 22, 2016, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               September 29, 2016
                                                                              Clerk